Citation Nr: 0512752	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertensive heart disease from July 7, 1997, to August 31, 
1998.  

3.  Entitlement to an evaluation in excess of 60 percent for 
hypertensive heart disease from September 1, 1998, to 
September 7, 2003.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1990 to May 
1991, a portion of which included service from January to May 
1991 in Southwest Asia during Operations Desert Shield and 
Desert Storm.  He also had other unverified periods of 
inactive duty training and active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO inter 
alia denied the appellant's claims of entitlement to service 
connection for a headache disorder and increased to 20 
percent the evaluation for the service-connected hypertensive 
heart disease effective July 7, 1997.  The appellant 
disagreed and this appeal ensued.  

In an April 1999 rating decision, the RO increased to 60 
percent the evaluation for hypertension, effective September 
1, 1998.  In a December 2004 rating decision, the RO 
increased the evaluation to 100 percent effective September 
8, 2003.  Therefore, the issues on appeal are as stated on 
the title page of this decision.  

In this decision, the Board denies the claim of entitlement 
to service connection for a headache disorder.  The remaining 
issues regarding the rating of the hypertensive heart disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDING OF FACT

The appellant has a diagnosis of tension headaches, which 
were first manifested more than one year after service.  




CONCLUSION OF LAW

The criteria to establish service connection for headaches, 
including as a manifestation of an undiagnosed illness 
associated with service in Southwest Asia, are not met.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Headaches

The appellant maintains that he has a headache disorder, 
manifested by migraine-type headaches, that is related to an 
undiagnosed illness related to his service in Southwest Asia.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Entitlement to service connection under 38 C.F.R. § 3.317 
(2004) for an undiagnosed illness based on Southwest Asian 
service is provided under the following circumstances:  

For service members who served in the Southwest 
Asia theater of operations during the Persian Gulf 
War who exhibit objective indications of chronic 
disability manifested by one or more specific signs 
or symptoms, such disability may be service 
connected provided that it became manifest during 
active service in the Southwest Asia theater of 
operations or to a degree of 10 percent or more not 
later than December 31, 2006; and provided that the 
disability cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (2004).  
Signs and symptoms that may be manifestations of 
undiagnosed illness include headaches, 
gastrointestinal signs or symptoms, fatigue, and 
sleep disturbances.  38 C.F.R. § 3.317(b)(7) 
(2004). This list is not inclusive.  

"Objective indications of chronic disability" 
include both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2004).  Disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (2004).  

With respect to the claim of entitlement to service 
connection for a disability manifested by headaches, claimed 
to be due to undiagnosed illness, the evidence of record does 
not show that the veteran had a condition manifested by 
headaches during his military service.  The service medical 
records are silent as to any complaints of a headache 
disorder and any treatment for such a disorder during his 
active service in 1990 and 1991.  Various service medical 
records prepared before and after this service, and 
apparently in conjunction with a period of inactive duty 
training or active duty for training, reveal no complaints or 
findings relative to a headache disorder.  

VA examination in July 1992 indicated the appellant 
complained of headaches, as well as other symptoms, that he 
reported had been attributed to hypertension.  

VA general medical examination in November 1997 indicated the 
appellant complained of throbbing headaches over the right 
temple and retroocular areas, posteriorly spreading over the 
whole head.  He reported he developed these headaches 
particularly when under stress.  He used over-the-counter 
medication for relief.  The diagnosis was tension headaches.  

VA neurological examination in November 1997 indicated the 
appellant complained of a history of headaches since 1993 
after he came back from the Persian Gulf, with episodes 
starting over the right eye and moving across the remainder 
of the head.  He reported the headaches were accompanied by 
photophobia, nausea, and vomiting, and that an episode lasted 
one to three days.  When it is severe, he goes to bed with an 
ice pack.  The diagnosis was headaches.  In an addendum dated 
in January 1998, the physician reported the headaches were 
considered to be of a vascular type, of unknown etiology.  

VA neurological examination in April 2004 indicated that the 
claims file was reviewed and that the appellant had a history 
of sudden onset right-sided numbness along with headaches and 
chest pain while working in August 1998.  He was treated for 
a hypertensive crisis with transient cerebral ischemia.  The 
examiner reviewed the claims file and noted that the clinical 
records from the early 1990s, when the appellant claimed 
onset of the headaches, revealed no complaints of headaches 
or diagnoses of a headache disorder.  The diagnosis was 
chronic, recurring, tensional, muscle contraction headaches 
with chronological history, not present during military 
service, nor upon discharge, nor afterwards.  

Thus, the record presents essentially two diagnoses of the 
claimed headaches, either tension as related in the November 
1997 general medical and April 2004 neurological examinations 
or vascular as reported in the November 1997 neurological 
examination.  The Board concludes that the greater weight of 
the medical evidence favors a diagnosis of tension headaches.  

VA neurological examination in April 2004 indicated that the 
claims file was reviewed and that the appellant had a history 
of sudden onset right-sided numbness along with headaches and 
chest pain while working in August 1998.  He was treated for 
a hypertensive crisis with transient cerebral ischemia.  The 
examiner reviewed the claims file and noted that the clinical 
records from the early 1990s, when the appellant claimed 
onset of the headaches, revealed no complaints of headaches 
or diagnoses of a headache disorder.  The diagnosis was 
chronic, recurring, tensional, muscle contraction headaches 
with chronological history, not present during military 
service, nor upon discharge, "nor afterwards" (sic).  

In other words, the appellant's headache disorder is 
attributable to a known clinical diagnosis, tension 
headaches, rather than to an undiagnosed illness.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
and (ii) (2004).  The VA neurological examination in November 
1997 indicated the appellant complained of a history of 
migraine-type headaches since 1993, soon after service 
separation, and the physician diagnosed vascular headaches of 
unknown etiology.  Yet this sole diagnosis and medical 
opinion does not equal or outweigh the bulk of the contrary 
medical opinion supporting a diagnosis of tension headaches 
unrelated to the appellant's service in Southwest Asia.  

The Board does not doubt the sincerity of the appellant's 
belief in the claimed causal connection.  His contentions, 
though, are not those of a documented medical expert.  He is, 
therefore, not qualified to express an opinion regarding any 
medical causation of his headaches.  As it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation, and lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) and Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, service 
connection is denied an undiagnosed illness manifested by 
headaches.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions 
concerning the effective date to be assigned were made before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
Pelegrini II is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

This claim arose from the appellant's 1997 claim.  The RO 
informed the appellant of the criteria for establishing 
service connection in the statement of the case in May 1999 
and in supplemental statements of the case in July 2002 and 
in December 2004.  These documents listed the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby again informing the appellant of the information and 
evidence necessary to substantiate the claim.  He was further 
advised via numerous letters in the claims file of specific 
information needed to assist in substantiating his claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA and private treatment records, VA examinations, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  It appears that all evidence identified by the 
appellant relative to the claims have been obtained and 
associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for a headache disorder, to include as due 
to an undiagnosed illness, is denied.  


REMAND

The VA examination of April 2004 indicated that the appellant 
received disability benefits from the Social Security 
Administration at least in part on account of his heart 
disability.  VA has a duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
and a duty to assist in obtaining such information or 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004).  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  
Because the claims file does not include copies of these 
records, and because these records could assist the appellant 
in substantiating his claims, the case is remanded for the RO 
to attempt to obtain these records from the Social Security 
Administration.  
The appellant should be given the opportunity to submit 
additional evidence and argument.  The case is remanded to 
the RO via the AMC in Washington, D.C., for the following:  

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Associate all documents 
obtained with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


